Electronically Filed
                                                       Supreme Court
                                                       SCWC-29955
                                                       21-NOV-2011
                                                       02:58 PM



                            NO. SCWC-29955


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Petitioner/Plaintiff-Appellee, 


                                 vs.


      SHARON LOUISE SELWYN, Respondent/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 29955; CR. NO. 07-1-0547)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

               (By: Recktenwald, C.J., Nakayama,

                   Acoba, Duffy, McKenna, JJ.)


          The Application for Writ of Certiorari filed on October


20, 2011 by Petitioner/Plaintiff-Appellee,    State of Hawai'i is

hereby rejected.


          DATED:    Honolulu, Hawai'i, November 21, 2011.


Charlene Y. Iboshi                /s/ Mark E. Recktenwald

and Ricky R. Damerville

for petitioner/plaintiff-         /s/ Paula A. Nakayama

appellee on the

application.                      /s/ Simeon R. Acoba, Jr.


Jeffrey A. Hawk for               /s/ James E. Duffy, Jr.

respondent/defendant­
appellant, on the                 /s/ Sabrina S. McKenna

application.